Citation Nr: 1717243	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for glaucoma. 

4. Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran had active duty for training service from August 1964 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran requested a hearing before the Board and, pursuant to the July 2014 Board remand, was scheduled to appear on May 12, 2015.  The claims file indicates that he missed his hearing.  He has not asked for rescheduling or provided a reason for missing the hearing.

The matter was remanded again in November 2015 to clarify the Veteran's active duty for training service and to obtain outstanding medical records.  The RO sent the Veteran the appropriate notice and VA Form 21-4142 in November 2015 and clarified his dates of service in December 2016.  Accordingly, no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The claims file does not reflect current diagnoses of diabetes mellitus, erectile dysfunction, glaucoma, or depression.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

3. The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

4. The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is currently diagnosed with diabetes, erectile dysfunction, glaucoma, and depression disorders that are related to service, including due to alleged exposure to Agent Orange.  The Board finds, however, that there is no competent evidence that shows current diagnoses of these disorders.    

The Veteran has had ample opportunity to submit medical records that show current medical diagnoses.  He was provided with appropriate notice letters in July 2007 and November 2015 that requested authorization for private and VA medical records.  While he listed private medical providers on his July 2007 claim form, he never authorized VA to access those records.  Moreover, there is no evidence that the Veteran is being treated by VA.  He did not list VA as a treatment provider on his July 2007 claim and he did not indicate that he is treated by VA on his May 2011 increased rating claim.  In connection with that 2011 claim, the RO searched the local VA medical facilities for records and found none.  Again, he has not referenced VA treatment at all.

Consequently, the Board finds that there are no diagnoses of diabetes mellitus, erectile dysfunction, glaucoma, or depression on which to base service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's statements that he has these conditions are not competent evidence.  The Veteran was advised in the 2009 Statement of the Case that there was no evidence showing he had the claimed conditions, and he has done nothing in the 8 years since then to either provide such evidence or tell VA where such evidence could be obtained.  Service connection is therefore denied.

VA's duty to notify and assist has been met.  VA provided appropriate notice to the Veteran in July 2007 and November 2015, associated his service treatment and military personnel records with the file, and scheduled him for a hearing before the Board.  The Board also attempted to obtain any relevant private and VA medical records.  While the duty to assist is neither optional nor discretionary, Littke v. Derwinski, 1 Vet. App. 90, 92 (1991), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, the RO provided the Veteran with the necessary notice and authorization forms to obtain his private or VA medical records on several occasions.  The Veteran did not complete and return these forms, nor did he submit the necessary records.  The Board thus finds that the duty to assist this matter has been met.

Moreover, the Board does not find that the duty to provide a medical examination has been triggered in this case.  The file contains no competent evidence suggesting that the Veteran has diabetes, erectile dysfunction, glaucoma, or depression due to service.  Accordingly, the low threshold under McLendon has not been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, no new evidence was received after the December 2016 SSOC and all due process considerations have been satisfied.  








[Continued on Next Page]
ORDER

Service connection for diabetes mellitus is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for glaucoma is denied. 

Service connection for depression is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


